                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA,                    *
                                             *
               Plaintiff,                    *
v.                                           *
                                             *                  CR. NO. 18-10115-STA
                                             *                  CR NO: 11-10056-STA
NICHOLE TURNER                               *
           Defendant.                        *


                            ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant herein and for good cause shown, the sentencing

hearings is hereby re-set until Tuesday, September 10, 2019 at 1:30 p.m.

       IT IS SO ORDERED.

       DATE: June 14, 2019.


                                           s/S. Thomas Anderson
                                           HONORABLE S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE
